Citation Nr: 1026493	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for status post Osgood-
Schlatter's disease excision ossicle of the right tibial tubercle 
with keloid formation, right pretibial area (right knee 
condition).

2.	Entitlement to service connection for left knee condition, 
to include as secondary to a right knee condition.

3.	Entitlement to service connection for back condition, to 
include as secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2009, the Board reopened the right knee condition claim 
and remanded this case for further development.


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that the 
Veteran's right knee condition pre-existed service.

2.  The medical evidence clearly and unmistakably shows that the 
Veteran's right knee condition was not aggravated by such 
service.

3.  The preponderance of the competent evidence is against 
finding a current left knee condition that is causally related to 
the Veteran's military service to include as secondary to a 
service connected disability.

4.  The preponderance of the competent evidence is against 
finding a current back condition that is causally related to the 
Veteran's military service to include as secondary to a service 
connected disability.


CONCLUSIONS OF LAW

1.	Right knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309 (2009).

2.	Left knee condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3.	Back condition was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a September 2004 letter.  This letter 
informed him of the types of evidence not of record needed to 
substantiate his claims and the division of responsibility 
between the Veteran and VA for obtaining the required evidence.  
In the May 2009 examination notice letter, he was informed of how 
disability evaluations and effective dates are determined, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Another SSOC was issued in April 2010.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, and 
statements of the Veteran and his representatives have been 
associated with the record.  In addition, in compliance with the 
Board's May 2009 remand instructions, the RO obtained the 
Veteran's VA treatment records from September 2004 to May 2009 
and scheduled him for VA spine and joint examinations in June 
2009.  Thus VA has complied with the May 2009 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran failed to report for the scheduled examination and did 
not provide any reason for this failure to report.  Under the 
presumption of regularity, the Veteran is presumed to have 
received notice of the examination.  Kyhn v. Shinseki, 23 Vet. 
App. 335, 338 (2010).  The record does not suggest otherwise; 
thus that presumption is not rebutted.  Because the Veteran 
failed to report for this examination scheduled in conjunction 
with an original compensation claim without good cause, such as 
illness of the Veteran, or illness or death of a family member 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a), (b).  The Veteran failed to report to his 
scheduled VA medical examination without good cause, or indeed 
any cause given.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Right Knee Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In his March 2003 statement, the Veteran 
stated that his right knee hurt.  VA treatment records note 
complaints of right knee pain.  These records also contain 
findings of arthritis and some limitation of motion.  Thus, the 
current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
record does not contain the Veteran's entrance examination, thus 
there is no record of any right knee defect, infirmity, or 
disorder noted at the time of enrollment.  The service treatment 
records include the November 1980 findings of the Medical Board 
that he sustained repetitive trauma to the right knee and had the 
ossicle of the right tibial tubercle excised in May 1980 after a 
six-month history of complaints of right knee pain.  At that 
time, the Medical Board found the Veteran was unfit for further 
military service by reason of physical disability and that the 
physical disability was neither incurred in nor aggravated by his 
active military service.  The Veteran was informed of the Board's 
report and did not submit a rebuttal.  The Board finds the 
Medical Board's findings to be clear and unmistakable evidence 
that the right knee condition existed prior to the Veteran's 
military service.  The Board further finds the Medical Board's 
findings to be clear and unmistakable evidence that the right 
knee condition was not aggravated during service.  38 C.F.R. 
§ 3.304.  

For these reasons and bases, the thus Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection.  Accordingly, the appeal is 
denied.

Left Knee and Back Claims

The Veteran does not allege and the record does not support a 
claim for direct service connection for either of these claims.  
Specifically, there is no evidence of an in-service occurrence or 
injury in the Veteran's service treatment records or in any 
subsequent lay evidence.  See Davidson, 581 F.3d 1313.  The 
Veteran and his representative have limited his claims to a 
theory of secondary service connection.

Secondary service connection requires evidence of a service 
connection disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran currently does not have any service 
connected disabilities upon which to base secondary service 
connection, thus the claim fails.

Secondary service connection requires evidence of a current 
disability.  Id.  VA treatment records are silent with regard to 
the Veteran's left knee and back.  The Veteran's lay statements 
do not refer to either of these conditions.  The only indication 
of record of either condition is the original claim that alleges 
these conditions as secondary to his left knee condition.  This 
is insufficient to establish a current disability.  Without a 
service connected disability and a current disability, there is 
nothing between which a connection can be established.  See id.  
Thus, after reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against service 
connection for both claims.  The benefits sought on appeal are 
accordingly denied.




ORDER

Service connection for right knee condition is denied.

Service connection for left knee condition, to include as 
secondary to a service connected condition, is denied.

Service connection for back condition, to include as secondary to 
a service connected condition, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


